GOODWYN, Justice.
This is an appeal from a decree of the circuit court of Franklin County, in Equity, overruling a demurrer to the bill of complaint.
The appeal must be dismissed because the record fails to show the organization of the court as required by Rule 26 of the Supreme Court Rules, Code 1940, Tit. 7, Appendix (now Rule 24 of Revised Rules of the Supreme Court, 261 Ala. p. XIX et seq.). Such failure is jurisdictional and the court must take notice of it ex mero motu,. West v. Camp, 264 Ala. 644, 89 So.2d 170; Reynolds v. Henson, 264 Ala. 435, 87 So.2d 856; McPherson v. Stallworth, 262 Ala. 367, 368, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, *256487, 71 So.2d 59; Pensacola, A. & W. R. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 So. 418.
Appeal dismissed.
SIMPSON, MERRILL and SPANN, JJ., concur.